Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered March 18, 1981, convicting him of bribery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Since defendant failed to timely submit a written motion to dismiss the indictment on the ground that his right to a speedy trial was violated, the motion was properly denied (see, CPL 30.20, 30.30, 210.20 [2], 210.45 [1]; People v Fanelli, 92 AD2d 573; People v Warren, 81 AD2d 872). However, this error on the part of defendant’s attorney did not, in and of itself, deprive defendant of meaningful representation (cf. People v Wagner, 104 AD2d 457; People v Morris, 100 AD2d 630, affd 64 NY2d 803; People v Bonk, 83 AD2d 695).
Furthermore, in order to support a conviction for bribery in the second degree, the People need not prove that the accused was aware that the person whom he sought to influence was a public servant (see, Penal Law § 200.00; cf. People v Graham, 57 AD2d 478, affd 44 NY2d 768).
*1009We have considered defendant’s remaining contention and find it to be without merit. Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.